DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group (2), species (2) and claims 5 – 13 in the reply filed on 07/07/2022 is acknowledged. 
Claims 1 – 4 and 14 – 222 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/07/2022.
Claim Objections
Claim 6 is objected to because of the following informalities:  
In claim 6/I.1, the recitation of “and further comprising” should read as “further comprising” for clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, the recitation of “wherein staunching the flow of bodily fluid from the cut bone facilitates cutting the bone to at least partially conform to the joint replacement component” makes the claim unclear and vague, as for not specifying how staunching the flow of bodily fluid from the cut bone facilitate cutting bone, wherein the bone should be cut first in order for the body fluid to flow therefrom, clarification is requested.
For the sake of examination, the preceding limitation is interpreted as referring to wherein cutting the bone and staunching the flow of bodily fluid from the cut bone facilitate the bone to at least partially conform to the joint replacement component.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 – 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. (US Pub. 2013/0096479 A1) in view of Einhorn (US Pub. 2012/0041444 A1) alone, or alternatively in further view of Lu et al (NPL).
Claim 5, Olson discloses a method of sealing tissue during a surgical procedure [abstract, Figs. 1 – 10, ¶28, ¶39, ¶72 and ¶248] comprising: 
providing a surgical sealant [¶35, hemostatic product] comprising an electrospun dextran base [¶28] and at least one of fibrinogen and thrombin [¶88]; 
cutting a tissue [¶70, incision and/or wound], which causes a bodily fluid to flow from the cut tissue [¶124, bleeding and other fluids at the site of the wound]; 
applying the surgical sealant to the cut tissue [¶124, application of a hemostatic product]  ; 
dissolving the surgical sealant when contacted with the bodily fluid [¶124, dissolution of the hemostatic product within the wound cavity]; and 
staunching the flow of the bodily fluid from the cut tissue using the surgical sealant [¶140, hemostatic product staunch bleeding].  
Claims 6 – 13, Olson discloses the limitations of claim 5 as above, and further, Olsen discloses (claim 6) closing the cut tissue after completion of the surgical procedure associated with the cut tissue in the absence of providing a port for bodily fluids to drain from a body in which the bone is located [¶212, once surgery is complete, sutures or staples to be used to close the incision, the limitation directed to the absence of a port for draining bodily fluid is assumed to be inherent, wherein Olson’s disclosure is understood to be directed to closing the incision, and no indication of a port to be left in the incision for draining fluid, i.e. blood, which has been stopped due to the use of the surgical sealant]; (claim 7) wherein dissolving the surgical sealant comprises dissolving of the electrospun dextran base and wherein the dissolved electrospun dextran is absorbed into the body in which the surgical sealant is used so that none of the surgical sealant needs to be removed from the body prior to closing the cut tissue [¶64 - ¶65 and ¶270, the electrospun dextran base of the hemostatic product rapidly dissolves upon contact with fluids]; (claim 10) wherein staunching the flow of bodily fluid from the cut tissue obviates providing a blood transfusion in conjunction with the surgical procedure [¶20 and ¶159 - ¶160, hemostatic product to be positioned where the blood is being emitted to initiate blood clotting to stop blood loss]; (claim 11) wherein the surgical sealant rapidly dissolves upon contact with the bodily fluid and wherein the bodily fluid is blood [¶65 and ¶159 - ¶165, the dissolving material of the hemostatic product dissolve rapidly when exposed to liquid, i.e. blood]; (claim 13) wherein the surgical sealant comprises a plurality of layers and each of the layers comprises one of the electrospun dextran base [¶22 - ¶23 and ¶115 – ¶121].
Olson does not explicitly disclose (as of claim 5) cutting a tissue being bone and applying the sealant to the cut tissue being bone, and staunching the flow of the bodily fluid from the cut tissue being bone using the surgical sealant; (as of claim 6) prior to cutting the bone, cutting tissue to provide access to the bone; (as of claim 8) wherein cutting the bone causes the bone to at least partially conform to a joint replacement component, and wherein the method further comprises: prior to closing the cut tissue, implanting the joint replacement component adjacent to the cut bone; (as of claim 9) wherein staunching the flow of bodily fluid from the cut bone facilitates cutting the bone to at least partially conform to the joint replacement component; (as of claim 12) wherein the surgical procedure is a total knee arthroplasty and wherein cutting the bone comprises cutting at least one of the tibia and the femur.  
Einhorn teaches an analogous method [Abstract, Fig. 1 and ¶155] comprising (as of claim 5) cutting a bone [¶44, making multiple cuts to bone] and applying the hemostatic property to the cut bone, and staunching the flow of the bodily fluid from the cut bone using the hemostatic property [¶150 - ¶155, decrease bleeding at surgical site]; (as of claim 6) prior to cutting the bone, cutting tissue to provide access to the bone [¶213, making incision over the bone to be cut]; (as of claim 8) wherein cutting the bone causes the bone to at least partially conform to a joint replacement component [¶44, multiple cuts to be performed to the bone to match bone surfaces of the implant shape], and wherein the method further comprises: prior to closing the cut tissue, implanting the joint replacement component adjacent to the cut bone [¶44, securing implants to bones in TKA]; (as of claim 9) wherein staunching the flow of bodily fluid from the cut bone facilitates cutting the bone to at least partially conform to the joint replacement component [¶44, multiple cuts to be performed to the bone and hemostatic property being used for stopping the bleeding for the bone to match bone surfaces of the implant shape]; (as of claim 12) wherein the surgical procedure is a total knee arthroplasty and wherein cutting the bone comprises cutting at least one of the tibia and the femur [¶44].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Olson and Einhorn, and apply the surgical sealant comprising electrospun dextran base and fibrinogen and thrombin of Olson to the cut bone of the TKA procedure of Einhorn in order to facilitate in stopping blood loss from the cut bone to avoid transfusing blood to the patient [Einhorn, ¶155]. 
Assuming, Applicant does not agree that the limitation of claim 6, directed to the absence of drain port to be inherent in Olson’s disclosure. The office takes alternative interpretation, wherein Lu et al. teaches an analogous method comprising alternative strategies for prevention of perioperative blood loss in a procedure [abstract] comprising the use of hemostatic agent to promote blood clotting [pages 8 – 9/19] or placement of drainage tube [pages 9 – 10/19]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Olson, Einhorn and Lu, and apply the use of the hemostatic strategy for stopping bleeding rather than placing a drainage tube in the incision, as taught by Lu to the method of Olson in view of Einhorn, wherein studies showed that placement of drain port lacks efficacy in preventing blood loss and reducing transfusion rate which increases the chance of infection transmission, to thereby ensure proper healing and better outcome. 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Einhorn (US Pub. 2012/0041444 A1) in view of Olson et al. (US Pub. 2013/0096479 A1).
Claim 5, Einhorn discloses a method of sealing tissue during a surgical procedure [abstract, Fig. 1, ¶118 - ¶119] comprising: 
providing a surgical sealant [¶150 - ¶155]; 
cutting a bone [¶44, cuts to bones], which causes a bodily fluid to flow from the cut tissue [inherent limitation which to be understood when considering the entirety of the Einhorn’s disclosure, and that is why Einhorn teaching the use of hemostatic property to stop bleeding]; 
applying the surgical sealant to the cut bone [¶155, use of hemostatic property]  ; 
dissolving the surgical sealant when contacted with the bodily fluid [¶28, dissolution of the hemostatic product upon implantation]; and 
staunching the flow of the bodily fluid from the cut bone using the surgical sealant [¶155, hemostatic property staunch bleeding].  
Einhorn does not explicitly disclose wherein the surgical sealant comprising an electrospun dextran base and at least one of fibrinogen and thrombin.
Olson teaches an analogous method of sealing tissue during a surgical procedure [abstract, Figs. 1 – 10, ¶28, ¶39, ¶72 and ¶248] comprising: 
providing a surgical sealant [¶35, hemostatic product] comprising an electrospun dextran base [¶28] and at least one of fibrinogen and thrombin [¶88]; cutting a tissue [¶70, incision and/or wound], which causes a bodily fluid to flow from the cut tissue [¶124, bleeding and other fluids at the site of the wound]; 
applying the surgical sealant to the cut tissue [¶124, application of a hemostatic product]  ; 
dissolving the surgical sealant when contacted with the bodily fluid [¶124, dissolution of the hemostatic product within the wound cavity]; and 
staunching the flow of the bodily fluid from the cut tissue using the surgical sealant [¶140, hemostatic product staunch bleeding].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Einhorn and Olson, and substitute the surgical sealant of Olson for the hemostatic property of Einhorn in order to prevent excessive loss of blood from the wound [Olson, ¶20].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL S HANNA/Primary Examiner, Art Unit 3775